DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In particular:
Lubrication means (Claim 9 Line 2; Claim 10 Line 1) is defined in the Speciation on Page 3 Lines 15-19 as “the lubrication means includes a lubrication channel” and “the lubrication means comprise at least on channel extending inside the pin and penetrating into one of the blocking bearings”. 
Rotary guide means (Claim 12 Line 5) is defined in the Specification on Page 6 Lines 18-19 as “these rotary guides may be any suitable bearing, such as a needle bearing, or other rotary guide means”. Accordingly, for the purpose of this Office Action “rotary guide means” is being interpreted as any type of bearing or equivalents.
Fastening means (Claim 12 Line 8): is defined in the Specification on Page 9 Lines 5-6 as “in addition to screws, bolts, rivets, nails, shanks, pins, studs, or any other suitable fastener means may be used”. As mentioned in the Claim Objections section, Examiner recommends amending “Fastening means” to be consistent with the Specification term “fastener means”. For the purpose of this Office Action, “fastening means” is being interpreted as a removable fastener or equivalents, such as screws or bolts.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-3, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Didey et al. (US 10,513,328).
Regarding Claim 1, Didey discloses a gearing element (600), comprising: a support (602) having mounted thereon a plurality of obstacles (see FIGs. 6 and 7, the obstacles generally include the rollers 605, the rollers 606, and the pin 614) for co-operating with teeth of a neighboring gearing element (see FIG. 3; see also Col. 8 Line 67 – Col. 9 Line 4).
Each obstacle being in one-piece and (see Fig. 7, showing that upon installation the components making up the obstacle as set forth in this paragraph, combine to form “one-piece” insomuch as Applicant’s claimed obstacle is considered to be one-piece),  comprising: a pin (614), a roller (605, 606) mounted to rotate about the pin via a rotary guide (615), and a plurality of blocking bearings (615a) mounted on the pin (see FIG. 7) and shaped to prevent the roller from moving in translation along the pin (see FIG. 7, showing that the blocking bearings are ring shaped and having a square cross section with the blocking bearing’s outer diameter being greater than a portion of the roller’s inner diameter, which would prevent axial movement of the roller on the pin in an installed state). With one or more fasteners (610) configured to fasten at least one of the blocking bearings to the support (see FIG. 6, showing that the fasteners and the locking ring are used to secure the blocking bearing to the support).
Regarding Claim 2, Didey further discloses the gearing element of Claim 1, wherein the support further comprises a central core (62) having ends each carrying an end plate (611, 613) provided with a plurality of openings (see FIGs. 6 and 7), each opening configured to receive a portion of the blocking bearings (see Fig. 7, showing that the blocking bearings axial abut against the openings and surround the openings, and work with the blocking bearings to make a path for the pin to be inserted into, and accordingly the inner radial surface of the opening at the inner axial end of each respective end plates are considered to receive the inner radial surface located at an axial end of the bearing block in an 
Regarding Claim 3, Didey further discloses the gearing element of Claim 2, wherein each obstacle further comprises two rollers (605, 606) with an axial space there between receiving a portion of the blocking bearing (see FIG. 7), and wherein the support has an intermediate plate (612) with a plurality of openings (see FIG. 7), said openings in the intermediate plate facing the openings in the end plates (see FIG. 7), and each of the openings in the intermediate plate and the openings in the end plate receiving said portion of the blocking bearing (see Fig. 7, showing that the blocking bearings axial abut against the openings and surround the openings in both the intermediate plate and the end plates, and work with the blocking bearings to make a path for the pin to be inserted into, and accordingly the inner radial surface of the opening at the inner axial end of end plates and intermediate plate are considered to receive the inner radial surface located at an axial end of the bearing block in an abutting arrangement; the Examiner notes that claim language is not requiring a portion of the blocking bearing to be received into the opening).
Regarding Claim 12, Didey discloses a gearing element (600), comprising: 
A support (602) having mounted thereon a plurality of obstacles (see FIGs. 6 and 7, showing the obstacles generally include elements 605, 6006, and 614 for example) for co-operating with teeth of a neighboring gearing element (see FIG. 3; see also Col. 8 Line 67 – Col. 9 Line 4), each obstacle being in one-piece (see Fig. 7, showing that upon installation the components making up the obstacle as set forth below, combine to form “one-piece” insomuch as Applicant’s claimed obstacle is considered to be one-piece) and comprising: 
A pin (614).
A roller (605, 606) mounted to rotate about the pin via rotary guide means (615).

Fastener means (610) for fastening at least one of the blocking bearings to the support (see FIG. 6, showing that the fastening means in the form of a screw which cooperates with a locking ring 609 to secure the blocking bearing to the support).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Didey et al. (US 10,513,328) in view of Nagumo (US 2019/0346024).
Regarding Claims 4 and 5, Didey further discloses the gearing element of Claim 1 and 4 respectively, wherein the rotary guide comprises a bushing, but not a rolling bearing nor a needle bearing. However, Nagumo teaches a similar gearing element using rolling bearings (231, 331) that are needle bearings (see FIG. 6) as rotary guides for rollers (21, 31). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that by providing bearings, and in particular needle bearings between the rollers and the pins would reduce the amount of friction between the two components compared to a normal bushing, and that by using needle bearings a slimmer profile can be maintained. Further, that the reduced friction between the roller and the pin would necessarily result in the overall gearing element being safer to operate and having a longer useful life due to reduced wear.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the bushings in the gearing element disclosed in Didey with the bearings disclosed in Nagumo to improve the operation and life of the gearing element through reduced friction between the rollers and the pins.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Didey et al. (US 10,513,328) in view of Higgins (US 594,110).
Regarding Claim 6, Didey does not disclose that the gearing element of Claim 1, wherein at least one of the blocking bearings comprises a nut and a blocking neck. However, Higgins discloses a similar gearing element having a support (see Fig. 2) and a blocking bearing (C, D) wherein at least one of the blocking bearings comprises a nut (D) and a blocking neck (C) centered on a pin (b’), the nut configured to CBSF\662l19AP~docx -12- be screwed onto a threaded end of the pin to secure the blocking neck against a shoulder of the pin (see Fig. 2).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that using a simple nut and screw type connection to mount the pin and bearing block onto the support would reduce the number of parts that must first be removed before an individual pin can be removed, since the locking ring and screw need to be removed before an individual pin could be removed. Further, this would allow for quicker replacement of a damaged component, and would ensure that the other pins are not accidently moved during replacement of the damaged component.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the bearing block of the gearing element disclosed in Didey with the nut and shoulder for the bearing block taught in Higgins to improve installation of the pin and bearing block onto the support by reducing the number of parts that must first be removed before an individual pin can be replaced.

Claims 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Didey et al. (US 10,513,328).
Regarding Claim 7, Didey further discloses the gearing element of Claim 1, wherein the blocking bearings are shaped to receive dynamic gaskets (Note: the limitation “dynamic gaskets” is not positively claimed, and as such the blocking bearings merely have to have a shape that is capable of receiving a dynamic gasket. If Applicant wishes to positively claim a dynamic gasket, Examiner recommends amending the claim to recite as such. As shown in FIG. 7, the blocking bearing has an inner axial surface that contacts the rotary guide, and that the contract surface is not a complex shape that would make it harder to mount a dynamic gasket, and accordingly the recitation “shaped to receive dynamic gaskets” is considered to be met) arranged to provide sealing between the roller and the pin of the obstacle (see FIG. 7, showing based on the location of the rotary element, which is provided with lubrication (see Col. 13 Lines 34-41; disclosing in an alternative embodiment that uses similar numbers for the same parts, that the lubrication channel extends through elements 722 and 723, which correspond with elements 622 and 623, to provide lubricant to the rollers mounted on the pin, and accordingly to the bushing based on the bushings location between the pin and the rollers) being adjacent to the bearing block that a dynamic gasket would provide sealing between the bearing block and the rotary element to prevent lubrication from leaking from the obstacles).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing a dynamic gasket (and therefore ensuring that the blocking bearings are shaped to receive a dynamic gasket) would improve the useful life of the gearing element and would improve the safe operation of the gearing element by allowing for the application of lubrication to be supplied through the pin to the rotary guide, while prevent lubricant from leaking from the obstacles. Preventing lubricant from leaking from the obstacles would provide numerous benefits, such as ensuring adequate lubricant is provided to ensure safe operation of the gearing element, preventing contamination of other components that could become coated in leaking lubricant, and reducing the amount of lubrication required to run the gearing element by minimizing lubrication losses.
Didey to be capable of received dynamic gaskets to prevent the loss of lubrication.
Regarding Claims 8 and 9, Didey further discloses the gearing element of Claims 1, further including a lubrication channel or lubrication means (622, 623) configured and arranged to supply lubrication to the rotary guide (see Col. 13 Lines 34-41; disclosing in an alternative embodiment that uses similar numbers for the same parts, that the lubrication channel extends through elements 722 and 723, which correspond with elements 622 and 623, to provide lubricant to the rollers mounted on the pin, and accordingly to the bushing based on the bushings location between the pin and the rollers). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that by providing lubrication to the obstacles of the first embodiment of the gearing element such as taught in the second embodiment, that the useful life and safety of operating the gearing element would be vastly improved through reduced friction and increased cooling of the rotary guide and the bearing blocks. Further, that the reduction of friction would reduce the temperature increase in the obstacles (causing potential warpage of the individual components) and would reduce the wear rate of the obstacles.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the gearing element disclosed in the first embodiment of Didey with lubrication channels as taught in the second embodiment, to reduce the amount of friction between the various components making up the individual obstacles, thereby increasing the useful life of the gearing element and improving the safety of operating the gearing element.
Regarding Claim 11, Didey further discloses the gearing element of Claim 1, wherein each of the one or more fasteners comprises a screw (see Col. 9 Lines 25-27), the screw having a shank configured . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Didey et al. (US 10,513,328) and alternatively over Didey et al. (US 10,513,328) in view of Kroyer (US 1,200,203).
Regarding Claim 10, Didey further discloses the gearing element of Claim 9, wherein the lubrication means comprise a channel extending inside the pin and penetrating into one of the blocking bearings (see FIG. 7, showing an axially extending lubrication means in the form of a lubrication channel), arranged to receive a grease fitting (Note: the limitation “grease fitting” is not positively claimed, and accordingly the channels merely have to be capable of receiving a grease fitting. If Applicant wishes to positively claim a grease fitting, Examiner recommends amending the claim to recite as such; Accordingly, as shown in FIG. 7, the channel would be capable of receiving a grease fitting), the channel communicating with the rotary guide (see FIG. 7).
Furthermore, Kroyer teaches providing a channel for supplying lubrication to a roller (12) and pin (6) with a grease fitting (13). One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that a grease fitting would facilitate better maintenance of the gearing element by using a standard grease fitting, which an aircraft mechanic would readily have a grease gun capable of interfacing with the grease fitting, and further that the 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the lubrication channel in the gearing element disclosed in Didey with a grease fitting as taught in Kroyer to improve filling of the lubrication channel and gearing element with grease and to ensure that grease is adequate retained.

Response to Arguments
Applicant's arguments filed 07/02/2021 have been fully considered but they are not persuasive.
Page 5 Lines 1-9: Applicant argues that Didey does not disclose that “each obstacle is in one-piece” and rather that “the bearings 615a are only found mounted on the pin 614 after having introduced the bushes 615 between the flanges 611, 612, 613 of the support 601, then inserting the pin 614 through the openings of the flanges 611, 612, 613.” This is not persuasive. The main difference between Applicant’s disclosed invention and Didey, as Applicant appears to be attempting to differentiate in the claim language “one-piece” is that in Didey the components making up each obstacle are installed separately (as Applicant pointed to on Page 15 Lines 6-9, that the bearings are found on the pin after the bushes are located between the flanges and then the pin is inserted), whereas Applicant’s disclosed obstacles are preassembled and then inserted as a whole through the flanges (see Applicant’s Fig. 1). The Examiner agrees that this difference exists between Applicant’s disclosed invention and Didey, but notes that this difference does not exist between Applicant’s claimed invention and Didey.
The claim language as currently written merely states that the obstacles are “one-piece” but does not recite any structure or functions that would require the obstacles to be one-piece prior to installation on the support member. For Example, comparing the inner diameter of the holes in the flanges to the outer diameter of the rollers would present such a structure, since this factor appears to 
With regard to the current claim language, the Examiner notes that in both Applicant’s claimed invention and in Didey, upon installation of the rollers, bushes, and pins in the flanges of the support, both are considered to be “one-piece” since these components cooperate with one another to perform the same function. Accordingly, the obstacles in Didey are considered to meet this claim limitation insomuch as Applicant’s claimed invention does.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307.  The examiner can normally be reached on 7:30 - 5:30 M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658